DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 1/4/2021 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-63, 66-68, 70-71, 73, and 74 are currently pending in this application. Claims 1-58 are withdrawn.
Response to Arguments
Applicant’s arguments, see page 12, filed 1/4/2021, with respect to the rejection(s) of claim(s) 59-67 and 70-73 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations and newly found prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59, 62-63, 66-67, 70, 71, and 73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,167,229 to Peckham et al. (Peckham).

The system of Peckham further includes an external sensing system (156) that measures at least one of a ground reaction force, a skin strain, a pressure and a shear force; and b) a sensory conversion processor that converts the measurement of the external sensing system to a stimulation signal to selectively stimulate at least one afferent nerve of the subject (col. 13, lines 3-17), as well as a neurally-modulated reflex gain unit (206) that carries an efferent signal from the central nervous system of the subject to the processor, whereby the controlling signal is modulated (col. 13, lines 66-
Further still, the stimulation unit includes at least one member of the group consisting of an optogenetic stimulator and an electrical stimulator (col. 3, lines 64-68 and col. 4, lines 1-5) and the sensing system is employed to provide feedback signals to the processor to form the controlling signal to the stimulation unit that functionally stimulates muscle tissue (col. 13, lines 66-68 through col. 14, lines 1-49).
Allowable Subject Matter
Claims 60-61 and 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 74 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.A.H/           Examiner, Art Unit 3774   

/BRUCE E SNOW/           Primary Examiner, Art Unit 3774